In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0360V
                                          UNPUBLISHED


    JOHN MILES,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: December 17, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On March 30, 2020, John Miles filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a right shoulder injury related to vaccine
administration (SIRVA) after an influenza (“flu”) vaccination on October 23, 2017. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On October 14, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a right SIRVA. On December 17, 2021, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded: (1)
$130,000.00 in pain and suffering, (2) $1,878.10 for past unreimbursable expenses,


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and (3) $1,116.09 for payment of an outstanding balance for health services provided
to Petitioner by Baylor Scott & White.

Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Accordingly, Pursuant to the terms stated in the attached Proffer, I award
Petitioner

    1. A lump sum payment of $131,878.10 in the form of a check payable to Petitioner;
       and,

    2. A lump sum payment of $1,116.09 in the form of a check payable jointly to
       Petitioner and

                                        Baylor Scott & White
                                        600 North Park Street
                                         Brenham, TX 77833

These amounts represent compensation for all damages that would be available under
Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS



 JOHN MILES,                   )
                               )
           Petitioner,         )
                               )                     No. 20-360V
 v.
                               )                     Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                     SPU
 SERVICES,                     )                     ECF
                               )
           Respondent.         )
                               )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 30, 2020, John Miles (“petitioner”) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or

“Act”), alleging that he suffered a Shoulder Injury Related to Vaccine Administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of an influenza

vaccine he received on October 23, 2017. Petition at 1. On October 14, 2021, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a SIRVA Table injury. ECF No. 31.

That same day, the Chief Special Master issued a Ruling on Entitlement finding petitioner

entitled to compensation. ECF No. 33.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $130,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
         B.     Past Unreimbursable Expenses

         Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that the Court should award petitioner

a lump sum of $1,878.10, for past unreimbursable expenses, as provided under 42 U.S.C. §

300aa-15(a)(1)(B). Petitioner agrees.

         Respondent further proffers that the Court should award petitioner a lump sum of

$1,116.09, for payment of an outstanding balance for health services provided to petitioner by

Baylor Scott & White - The Brenham Clinic, in the form of a check payable jointly to petitioner

and

                                       Baylor Scott & White
                                       600 North Park Street
                                       Brenham, TX 77833
                                       ATTN: Patient Accounting Department

See 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees to endorse the check to Baylor Scott &

White.

         These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Form of the Award

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through

the lump sum payments as described below and requests that the Chief Special Master’s decision

and the Court’s judgment award the following 1: a lump sum payment of $131,878.10, in the




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                  2
form of a check payable to petitioner; and a lump sum payment of $1,116.09, in the form of a

check payable jointly to petitioner and Baylor Scott & White.

III.   Summary of Recommended Payments Following Judgment

        A. Lump sum payable to petitioner, John Miles:             $131,878.10

        B. Lump sum payable jointly to petitioner, John Miles,

           and Baylor Scott & White:                               $1,116.09



                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/ Claudia B. Gangi
                                                    CLAUDIA B. GANGI
                                                    Senior Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Tel: (202) 616-4138
                                                    Email: claudia.gangi@usdoj.gov

Dated: December 17, 2021




                                               3